DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Response to Amendment
Applicant’s amendment to the title of the invention has been acknowledged and entered. 
	Claims 1-8 are currently pending. 

                                           Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                Information Disclosure Statement
	The information disclosure statement filed on 11/19/2021 has been acknowledged and a signed copy of the PTO-1449 is attached herein.


                                      Allowable Subject Matter
  
 Claims 1 and 5 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 

In regards to claims 1 and 5,  
	Oh (US 2008/0303755 A1) discloses a display apparatus comprising organic light emitting display devices including data lines and scan lines; and scribing lines; the data lines coupled with a first pin-contact unit formed outside of the first scribing line; and the scan lines coupled with a second pin-contact unit formed outside the scribing lines.  
	
However, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach a plurality of first test pads disposed in each of the plurality of product regions; and a plurality of second test pads disposed in a blank region for inspecting the light-emitting element. 
   
Claims 2-4 and 6-8 are also allowed as being dependent of the allowed independent base claim.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-270-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893